DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 07/11/2022 have been accepted and entered. All objections set forth in the office action mailed on 04/13/2022 have been overcome.
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the housing of Tang does not protrude into the bearing receptacle, the Examiner disagrees. The threshold for the bearing receptacle is formed from the furthest point of the chrome-plated member 21 which is in contact with housing 10 (see annotated Fig. 5 below). The shaft 13b is shown to be smaller than that furthest point and the housing 10 is further shown in contact with shaft 13b. Since the housing 10 is in contact with 13b than the housing must protrude to some extent into the bearing receptacle. The description of the shaft 13b stating that the shaft “overlaps” with the housing does not mean that they are not in contact with each other. Further, even if the shaft 13b is the same size as the bearing receptacle formed from 21, the housing would still need to protrude into the receptacle a small amount so that the housing 10 and the member 21 can clamp the rotation shaft 13b into place and still be in contact with the member 21.
Therefore, the rejection of claim 1 stands. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (CN 105904940 A).
Regarding claim 1, Tang teaches of an air vent assembly for a motor vehicle (line 10), the air
vent assembly comprising:
an air vent (Fig. 3) that has a housing (housing 10) including an air duct (air passes through the housing making it an air duct) and at least one air deflector blade associated with the air duct that has a trailing edge and a leading edge (fig. 3, see blades 11), the at least one air deflector blade is mounted to be pivotable about an axis of rotation that is associated with the trailing edge (Fig. 4, rotating shaft 13a and 13b); and 
a decorative device (Fig. 3, chrome plates member 21, 22), which has at least one fixed decorative blade with a visible edge extending as an extension of the trailing edge of the at least one air deflector blade (chrome plates member 21, 22; lines 122-124), wherein the at least one air deflector blade is mounted on the at least one decorative blade to be pivotable about the axis of rotation via a pivot pin (Fig. 5, rotation shaft 13b is rotating about chrome plates member 21), wherein the at least one decorative blade has a radially open bearing receptacle for the pivot pin (see annotated Fig. 5 of Tang below), and
 wherein the housing has a bearing projection which, when the at least one decorative blade is mounted on the housing, protrudes into the bearing receptacle so that the bearing projection together with the bearing receptacle form a radial bearing or for pivotable movement of the pivot pin (see annotated Fig. 5 of Tang below and argument above).
Regarding claim 2, Tang teaches of the air vent assembly according to claim 1, and Tang further
teaches wherein the bearing projection is designed such that the pivot pin is held in the radial bearing free of radial play or at least substantially free of radial play (lines 204-206).
Regarding claim 3, Tang teaches the air vent assembly according to claim 1, and Tang further
teaches wherein the pivot pin is fixedly arranged on the at least one air deflector blade (lines 191-192; Fig. 5, rotation shaft 13b).
Regarding claim 5, Tang teaches the air vent assembly of claim 1, and Tang further teaches
wherein the pivot pin is mounted to be pivotable about the axis of rotation on the at least one air deflector blade (Fig. 5, see second chrome plated member 21 receiving rotation shaft 23b which rotates the blade 11 about the axis defined by the rotation shaft).
Regarding claim 10, Tang teaches of a method for producing an air vent assembly (line 220) according to claim 1, and Tang further teaches the method comprising: 
Introducing, in a radial direction, the pivot pin of the at least one air deflector blade into the bearing receptacle of the at least one decorative blade (lines 215-225), and -3-Application No. 17/085,725 
arranging, subsequently, the at least one decorative blade with the at least one air deflector blade on the housing such that the bearing projection of the housing protrudes into the bearing receptacle of the at least one decorative blade and, the bearing projection together with the bearing receptacle forms the radial bearing for the pivotable movement of the pivot pin (lines 227-228).
Regarding claim 12, Tang teaches of air vent assembly according to claim 1, and Tang further teaches wherein an outer contour of the bearing projection corresponds to an inner contour of the bearing receptacle (see annotated Fig. 5 of Tang below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN 105904940 A).
Regarding claim 11, Tang teaches of the method for producing an air vent assembly according to claim 1, the method comprising: 
placing the pivot pin of the at least one air deflector blade on the bearing projection of the housing (lines 215-225); and 
arranging, subsequently, the at least one decorative blade on the housing such that the bearing projection of the housing with the pivot pin already placed thereon is fed into to protrude into the bearing receptacle of the at least one decorative blade and, the bearing projection together with the bearing receptacle forms the radial bearing for the pivotable movement of the pivot pin (lines 227-228).
Specifically, the examiner has in mind flipping the steps taught by Tang to have the air deflector
blade placed on the housing first then the chrome plated decorative blade inserted on the blade pivot.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have modified Tang as described above as the sequence of the steps within the method are not critical and would only produce expected results, the expected results being the assembly of the air vent. The rational to support this conclusion of obviousness is a selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04.IV.C.). See In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). Additionally, applicant does not specify any form of criticality to the method besides producing the same air vent as the method of claim 10 would produce.
Regarding claim 12, Tang teaches of the air vent assembly according to claim 1, however, Tang fails to explicitly teach wherein the at least one air deflector blade includes a plurality of air deflector blades each being pivotable via a respective pivot pin, wherein the at least one decorative blade includes a plurality of decorative blades each having a respective bearing receptacle and each being associated with a respective one of the plurality of air deflector blades, and wherein the housing has a plurality of the bearing projection which each protrude into a respective bearing receptacle of the plurality of decorative blades when the plurality of decorative blades are mounted on the housing.
Tang teaches wherein the at least one air deflector blade includes a plurality of air deflector blades each being pivotable via a respective pivot pin, wherein the at least one decorative blade includes a plurality of decorative blades each having a respective bearing receptacle and each being associated with a respective one of the plurality of air deflector blades, and wherein the housing has a plurality of the bearing projection which each protrude into a respective bearing receptacle of the plurality of decorative blades when the plurality of decorative blades are mounted on the housing (see annotated Fig. 5 of Tang below).
Specifically, the combination the Examiner has in mind is to replace all the other blades of Tang 
with the bearing arrangement used in decorative blade 12.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have modified Tang to include the above combination as the duplication of the bearing connection would produce nothing more than expected results, the expected result being securing the rotation shaft of each blade into place making a secure air vent. Rationale to support this conclusion of obviousness is that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04.VI.B.). See Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim(s) 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (CN 105904940 A) in view of Rottmann (US 20160001638 A1).
Regarding claim 4, Tang teaches the air vent assembly according to claim 1, Tang however fails
to teach wherein the pivot pin is formed in one piece with the at least one air deflector blade.
Rottmann teaches wherein the pivot pin is formed in one piece with the air at least one deflector blade (¶ [0012], the pivot pin can also be fabricated of plastic, particularly in a one-piece design with the decorative louver or air guide louver).
Specifically, the combination the examiner has in mind is to take the method of Rottmann to
form the rotation shaft of Tang in one piece with its air deflecting blade.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Rottmann to modify Tang to
include the above combination. Doing so would reduce the number of parts and simplify the installation
of the vent (¶ [0012], as a result of which the number of parts is reduced and the installation is
simplified).
Regarding claim 7, Tang teaches the air vent assembly according to claim 1, Tang however fails
to teach wherein, on an end of the at least one air deflector blade facing away from the at least one decorative blade, a further decorative blade is arranged on the housing in a longitudinal extension of the at least one air deflector blade.
	Rottmann teaches wherein, on an end of the at least one air deflector blade facing away from the at least one decorative blade, a further decorative blade is arranged on the housing in a longitudinal extension of the at least one air deflector blade (Fig. 1, multiple decorative louvers 6 formed longitudinally).
Specifically, the combination the examiner has in mind is to take the method of having multiple
decorative blades taught in Rottmann and to duplicate the chrome plated decorative blades in Tang for
its remaining blades.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Rottmann to modify Tang to
include the above combination. Doing so would improve the aesthetic appearance of the air vent and
may contribute to air conduction (¶ [0007]).
Regarding claim 8, Tang teaches of the air vent assembly according to claim 7, however, Tang fails to teach wherein the at least one air deflector blade has a further pivot pin at the end which is associated with the further decorative blade.
Rottmann teaches wherein the at least one air deflector blade has a further pivot pin at the end which is associated with the further decorative blade (Fig. 4, see each decorative blade 5 and each air guide louver 5; ¶ [0010]).
Specifically, the combination the examiner has in mind is to have each additional blade of Tang
to have a pivot pin associated with the further decorative blade.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporate the teachings of Rottmann to modify Tang to include the above combination. Doing so allows for the air guide louver to pivot (¶ [0030]).
Regarding claim 9, Tang as modified teaches of the air vent assembly according to claim 8, however, Tang fails to explicitly teach wherein the further decorative blade has a further radially open bearing receptacle for the further pivot pin, and wherein the housing has a further bearing projection, which, when the further decorative blade is mounted on the housing, protrudes into the further bearing receptacle and together with the further bearing receptacle, forms a further radial bearing for pivotable movement of the further pivot pin.
Tang teaches of wherein the further decorative blade has a further radially open bearing
receptacle for the further pivot pin, and wherein the housing has a further bearing projection, which,
when the further decorative blade is mounted on the housing, protrudes into the further bearing
receptacle and together with the further decorative blade, forms a further radial bearing or a pivot
bearing for the further pivot pin (see annotated figure 5 below).
Specifically, the combination the examiner has in mind is to have the remainder of the blades
taught in Tang to have the same bearing connection described above.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have modified Tang as modified to include the above combination as the duplication of the bearing connection would produce nothing more than expected results, the expected result being securing the rotation shaft of each blade into place making a secure air vent. Rationale to support this conclusion of obviousness is that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04.VI.B.). See Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

    PNG
    media_image1.png
    698
    748
    media_image1.png
    Greyscale

Annotated Fig. 5 of Tang
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762